PER CURIAM.
The summary final judgment entered in favor of Miller Electric Co. is affirmed. 26 U.S.C. §§ 3402(a), 3403, 7421 (1995).
Miller Electric Co. cross-appealed the denial of its motion for attorney’s fees pursuant to section 57.105(1), Florida Statutes. We reverse' the order denying attorney’s fees and remand with instructions to conduct a hearing to determine same. See State, Dept. of Transp. v. James, 681 So.2d 886 (Fla. 3d DCA 1996).
Affirmed in part. Reversed in part and remanded with instructions.